               Case 20-51002-BLS         Doc 16     Filed 11/23/20      Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


 In re:                                               Chapter 11
 Old LC, Inc. et al.,
                                  Debtors.         Case No. 19-11791 (BLS)
 Official Committee of Unsecured Creditors
 of Old LC, Inc., et al., for and on behalf of
 the estates of Old LC, Inc., et al.;
         Plaintiff,
                                                   Adv. No. 20-51002 (BLS)
 v.
 Upfront V, LP, Breakwater Credit
 Opportunities Fund, L.P., et al.,
         Defendants.
                MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the certification below, counsel hereby moves for the
admission pro hac vice of Shannon B. Wolf of Morgan, Lewis & Bockius LLP to represent
Defendants Breakwater Credit Opportunities Fund, L.P., Saif Mansour, Aamir Amdani, Eric
Beckman, Darrick Geant, and Joseph Kaczorowski in the above-captioned case.
Dated: November 23, 2020                              MORGAN, LEWIS & BOCKIUS LLP
                                                      /s/ Jody C. Barillare
                                                      Jody C. Barillare (#5107)
                                                      1201 N. Market Street, Suite 2201
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 574-7294
                                                      Email: jody.barillare@morganlewis.com

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the States of Connecticut and
New York, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with Standing Order for District Court Fund revised 8/30/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.
                                                      /s/ Shannon B. Wolf
                                                      Shannon B. Wolf
                                                      One State Street
                                                      Hartford, CT 06103-3178
                                                      Tel. (860) 240-2700
                                                      shannon.wolf@morganlewis.com
                        ORDER GRANTING MOTION
      IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
